--------------------------------------------------------------------------------

 
Exhibit 10.2

 
Warranty


Party A: Wu Huimin, Liu Jian-Hua, Xu Jin-Gen, Ye Huajie and Mei Xiangdong.


Party B: Hunan Zhaoheng Hydropower Co. Ltd.
Legal representative: Zhu Hong, Title: Chairman.
Address: Dianzhan Road, Shimen County, Hunan Province.


Party C (Guarantor): Huimin Hydropower Development Co., Ltd.
Legal Representative: Wu Huimin Title: Chairman.
Address: 84 Fuqian East Road, Xihe Town, She Autonomous Region, Jingning County,
Zhejiang Province.


On June 15, 2008, Party A and Party B signed the "Equity Transfer Agreement of
Jingrong Industrial Development Co., Ltd. in Rongjiang County of Guizhou
Province" (hereinafter referred to “Transfer Agreement”). In the agreement,
Party A transferred all its shares in Jingrong Industrial Development Co., Ltd
to Party B. Under Item 5 of the agreement, Party B’s only obligation is the
payment outlined in the agreement and is not liable for any other liabilities.
However, after Party B fulfill its obligations under item 3 and item 4, there
might still have some contingent liabilities with Jingrong Industrial
Development Co., Ltd. The agreement provides that such contingent liabilities
shall be guaranteed by a third party agreed by mutual parties. Now, Party C is
willing to provide guarantee to above mentioned contingent liabilities, which is
also agreed by Party A and Party B. The three parties reached the following
agreement:


1.  
Party C is jointly liable for and is willing to guarantee all contingent
liabilities mentioned in Transfer Agreement.

   
2.  
This guarantee is valid within two years from the date any contingent liability
arises in the future.

   
3.  
This guarantee is in three copies, effective after being signed / sealed by all
three parties. The three parties will each keep one copy. As appendix to of
Transfer Agreement, it’s equally effective to the Transfer Agreement.

 
Party A:
Party B:
Party C:

 
Date
Date
Date

 
 
 
 

 